Citation Nr: 0844771	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  99-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.   


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran, E.F., C.C-B., and D.S.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1981.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fort Harrison, Montana.  

In October 2002, the Board remanded this case to provide the 
veteran with a Board hearing.  He presented testimony at a 
December 2002 videoconference hearing before the undersigned 
Veterans Law Judge.  In August 2003 and again in May 2005, 
the Board remanded the appeal for further evidentiary 
development.  

By a February 20007 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  The veteran appealed the February 2007 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While this case was pending before the Court, the 
Office of General Counsel for VA, on behalf of VA, and the 
veteran, by and through his attorney-representative, filed a 
Joint Motion for Remand (Joint Motion), dated in June 2008.  
In an Order, also dated in June 2008, the Court granted the 
Joint motion, vacated the Board's February 2007 decision, and 
remanded the case, pursuant to 38 U.S.C. § 7252(a), for 
compliance with the directive stipulated in the Joint Motion.  
Copies of the Court's Order and the Joint Motion have been 
placed in the claims file.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the June 2008 Joint Motion, the parties noted that under 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
compliance by the Board and the RO with remand directives is 
neither optional nor discretionary.  Where the remand of the 
Board or the Court is not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Id.  In 
this regard, the parties indicated that in an August 2003 
decision, the Board remanded the veteran's claim and directed 
the RO to obtain a nexus opinion which specifically commented 
on the diagnosis of schizophrenia noted on a service Physical 
Profile Board Proceedings form, dated on August 24, 1981, and 
the January 2003 opinion from Dr. N., a private psychiatrist 
who opined that the veteran apparently experienced his first 
psychotic break while on active duty with the Army in Alaska.  
A VA examination was conducted in February 2004 by the same 
clinician who conducted a February 2001 examination.  In the 
examination report, the examiner indicated that the veteran's 
statement that he was hospitalized for schizophrenia in the 
military was not supported by the records.  The examiner 
further stated that "after careful review of the entire 
records, it [was] felt that [the veteran's] allegation that 
his schizophrenia began in the military [was] not supported, 
nor credible," and that Dr. N. did not support his January 
2003 opinion that the veteran's "symptoms of schizophrenia 
were service-connected."  There was no mention of the 
diagnosis of schizophrenia in service.               

In May 2005, the Board remanded this case again and noted 
that the February 2004 VA examination report did not comply 
with the terms of the prior remand.  The Board explicitly 
stated that the examiner was supposed to comment on the 
diagnosis of schizophrenia in service, and that whether the 
veteran had schizophrenia in service was not an issue of the 
veteran's credibility.  The Board further indicated that the 
VA opinion mis-characterized Dr. N.'s opinion.  Thus, the 
Board directed the RO to obtain the veteran's Social Security 
records, and to obtain a VA examination by a psychiatrist, 
not the clinician who wrote the 2001 and February 2004 
reports.  The Board stated that the examiner should determine 
the nature, etiology, and approximate onset date of any 
psychiatric disorder currently present.  Specifically, the 
Board indicated:

In so doing, the examiner should acknowledge and 
discuss the August 24, 1981, diagnosis of 
schizophrenia by Ronald A. Martino, M.D., an in-
service medical officer and treating physician, who 
admitted the veteran and was the veteran's primary 
treating physician and prescribing physician (to 
include prescribing thorazine) for an in-service 
psychiatric hospitalization from July 6, 1981, to 
August 17, 1981.  

The examiner should also acknowledge and discuss 
the January 2003 written opinion for Dr. N., in 
which Dr. N. opined that based on his review of the 
record, to include pre-service records of 
treatment, the veteran's first psychotic break was 
during service.  

In the Joint Motion, the parties noted that VA obtained 
another examination in January 2006.  The examination report 
contained an extensive synopsis of the veteran's military 
medical history but did not mention Dr. Martino's diagnosis 
of schizophrenia or Dr. N.'s opinion.  Essentially, the 2006 
examination report did not comply with the Board's remand 
orders in 2003 and in 2005.  Thus, under Stegall, supra, a 
remand was warranted.  

In light of the above, and in accordance with the Joint 
Motion, this case is REMANDED to the RO for the following 
actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by a psychiatrist (and not R.J.B., Ph.D., 
the clinician who performed the prior 2001 
and 2004 VA examinations in this case, and 
also not Dr. R.F.M., the psychiatrist who 
performed the January 2006 VA examination) 
for the purpose of determining the nature, 
etiology and approximate onset date of any 
psychiatric disorder that may currently be 
present.

The RO should send the claims files to the 
psychiatrist for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the pre-service 
records of treatment, the service medical 
records, and post-service records of 
treatment.

In so doing, the psychiatrist should 
specifically acknowledge and discuss the 
August 24, 1981, diagnosis of 
schizophrenia by Ronald A. Martino, MD, an 
in-service medical officer and treating 
physician, who admitted the veteran and 
was the veteran's primary treating 
physician and prescribing physician (to 
include prescribing thorazine) for an in-
service psychiatric hospitalization from 
July 6, 1981, to August 17, 1981.

The psychiatrist  should also specifically 
acknowledge and discuss the January 2003 
written opinion of S.N., M.D., in which 
Dr. N. opined that based on his review of 
the record, to include pre-service records 
of treatment, the veteran's first 
psychotic break was during service.

Following a review of all of the relevant 
evidence in the claims file, the mental 
status examination, and any tests that are 
deemed necessary, the psychiatrist is 
requested to opine whether it is at least 
as likely as not (whether there is a 50 
percent or greater probability) that any 
psychiatric disorder that may currently be 
present, to include schizophrenia, began 
during service or is causally linked to 
any incident of or finding recorded during 
service, to include a diagnosis of 
schizophrenia..

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.   

The psychiatrist is further requested to 
provide a rationale for any opinion 
provided.   

2.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
an acquired psychiatric disorder with 
consideration of all of the evidence added 
to the record since the Supplemental 
Statement of the Case (SSOC) issued in 
April 2006.  

4.  If the benefit requested on appeal is 
not granted, the RO should issue an SSOC, 
which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2006 
SSOC.  A reasonable period of time for a 
response should be afforded.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




